Citation Nr: 1143137	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  06-29 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine at L4-L5, and minimal hypertrophic changes of the thoracic spine, prior to November 3, 2008.  

2.  Entitlement to a rating in excess of 20 percent for DDD of the lumbar spine at L4-L5, and minimal hypertrophic changes of the thoracic spine, from November 3, 2008, to April 13, 2011.  

3.  Entitlement to a rating in excess of 40 percent for DDD of the lumbar spine at L4-L5, and minimal hypertrophic changes of the thoracic spine, since April 14, 2011.  

4.  Entitlement to an effective date prior to November 3, 2008, for a 20 percent rating for DDD of the lumbar spine at L4-5, and minimal hypertrophic changes of the thoracic spine.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1983.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied a rating in excess of 10 percent for DDD of the lumbar spine at L4-L5 and minimal hypertrophic changes of thoracic spine.  The Veteran's claim for an increased rating was received on May 25, 2005.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2008.  A transcript of that hearing is associated with the claims file.  

In June 2008, the Board remanded the case for additional notice and development.  In a January 2009 rating decision a 20 percent rating for the Veteran's thoracolumbar spine disability was assigned effective November 3, 2008 (date of VA rating examination), thus, creating a "staged" rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (assignment of different ratings for distinct periods of time, consistent with the facts found).   Because a claimant is presumed to seek the maximum benefit allowable, the grant of an increased rating during an appeal, but less than maximum assignable, does not abrogate the appeal and the appeal remains pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran's representative filed a notice of disagreement (NOD) in March 2009, as to the effective of November 3, 2008, for that 20 percent rating.  Because a Statement of the Case (SOC), in accordance with the holding in Manlincon v. West, 12 Vet. App. 238 (1999), had not been issued the Board again remanded the case in May 2009, at which time it was noted that the staged ratings (of 10 percent and 20 percent) were inextricably intertwined with the claim for an effective date prior to November 3, 2008, for a 20 percent rating.  See Harris v. Derwinski, 1 Vet. App. 180, 182-83 (1991).  

A May 2010 rating action denied service connection for cervical spondylosis with bilateral upper and lower extremity radiculopathy and also denied service connection for a left hip disorder.  In July 2010 the Veteran, via his representative, filed an NOD to those denials.  

In October 2010 an SOC was issued as to the claim for an earlier effective date for the 20 percent rating for the service-connected disorder at issue.  VA Form 9, Appeal to the Board, was filed later in October 2009, thus perfecting the appeal as to that claim, and in which the Veteran requested a travel Board hearing.  

An April 2011 rating decision granted an increased in the rating for the service-connected low back disorder from 20 percent to 40 percent, effective April 14, 2011 (date of VA rating examination).  Also, service connection was granted for lumbar radiculopathy of the right lower extremity which was assigned a separate noncompensable disability rating effective August 31, 2009 (date of receipt of claim).  

On May 3, 2011, an SOC was issued addressing the claims of service connection for cervical spondylosis with bilateral upper extremity radiculopathy and service connection for a left hip disorder.  However, no Substantive Appeal, VA Form 9 or equivalent, was received which would have perfected an appeal as to these issues.  

Accordingly, the appeal as to the denial of service connection for cervical spondylosis with bilateral upper extremity radiculopathy and service connection for a left hip disorder has not been perfected.  That is, absent an NOD, an SOC and a Substantive Appeal, the Board does not have jurisdiction of these issues.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994); Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  

In August 2011, the Veteran failed to appear at the RO for a scheduled hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. §  20.704(d).  


FINDINGS OF FACT

1.  Prior to November 3, 2008, the Veteran had flexion of at least 80 degrees, combined range of thoracolumbar motion of at least 200 degrees, and he had no muscle spasm, guarding, abnormality of gait or spinal contour, radicular symptoms or incapacitating episodes.  

2.  From November 3, 2008, to April 13, 2011, the Veteran's thoracolumbar flexion was limited to no less than 55 degrees, his combined range of motion was not less than 155 degrees, and he had no muscle spasm, guarding, abnormality of gait or spinal contour, radicular symptoms or incapacitating episodes.  

3.  Since April 14, 2011, the Veteran's thoracolumbar flexion has been limited to no less than 30 degrees, his combined range of motion is not less than 125 degrees, and he has no muscle spasm, guarding, abnormality of gait or spinal contour, radicular symptoms or incapacitating episodes.  

4.  The Veteran's claim for a rating in excess of 10 percent for his service-connected thoracolumbar spine disorder was received on May 25, 2005, and within one year prior thereto there was no factual basis for concluding that a 20 percent rating was warranted for service-connected thoracolumbar disorder; and increased disability warranting a 20 percent rating is not shown prior to VA rating examination of November 3, 2008, which is the proper effective date for the assignment of a 20 percent disability rating for that disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbar DDD at L4-L5 and minimal hypertrophic changes of the thoracic spine, prior to November 3, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Code (DC) 5242 (2011).  

2.  The criteria for a rating in excess of 20 percent for lumbar DDD at L4-L5 and minimal hypertrophic changes of the thoracic spine, from November 3, 2008, to April 13, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Code (DC) 5242 (2011).  

3.  The criteria for a rating in excess of 40 percent for lumbar DDD at L4-L5 and minimal hypertrophic changes of the thoracic spine, since April 14, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Code (DC) 5242 (2011).  

4.  The criteria for an effective date prior to November 3, 2008, for a 20 percent rating for DDD of the lumbar spine at L4-5 and minimal hypertrophic changes of the thoracic spine are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VCAA notice is intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009). 

The RO provided initial VCAA notice as to the claim for increase in a July 2005 letter, prior to the initial adjudication in December 2005.  In part, the Board remanded the case in June 2008 for notice which was compliant with the holdings in Dingess, Id., and Vazquez, Id.   

The May 2009 Board remand noted that in compliance with the Board's 2008 remand instructions, a September 2008 letter provided the Veteran with notice  consistent with the holding in Dingess, Id., with regard to the increased rating  claim(s) but that letter failed to provide adequate notice consistent compliant with the holding in Vazquez, Id.  The May 2009 Board remand contained a detailed explanation of the holding in Vazquez, Id.  Moreover, by RO letter of October 2010, the Veteran was notified of how VA determined disability ratings and effective dates.  This was in compliance with the holding in Vazquez, Id., and also provided the Veteran with appropriate notice as to how to substantiate a claim for an earlier effective date for the 20 percent rating for the service-connected disability at issue.  And, all of this was prior to readjudication of the claim for an earlier effective date in the April 2011 SSOC and readjudication of the claim for staged ratings for the service-connected low back disability at issue in the April 2011 SSOC.  

When VCAA notice is given as to an original claim, further VCAA notice of "downstream" issues, e.g., an effective date, is not required because the original claim has not only been substantiated, it has been proven.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (citing Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1131 (Fed.Cir. 2007).  Thus, any error in not providing notice as to how to establish an earlier effective date was harmless.  

An error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (an SSOC is a readjudication); see also Prickett, 20 Vet. App. at 377-78.  
In this case the notification was prior to readjudication of the claim s in the SSOCs in April and May 2011.  

And all this was in substantial compliance with the Board remands.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998)). Chest v. Peake, No. 2007-7303, slip op (July 21, 2008 Fed. Cir.); 2008 WL 2796362 (Fed.Cir.); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  The Veteran testified at a May 2008 videoconference but declined the opportunity to testify at an August 2011 travel Board hearing.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Also, private clinical records have been obtained.  

The Veteran was afforded several VA rating examinations for the claim for increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

And all this was in substantial compliance with the Board remands.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall, Id. 

As there is no indication that the Veteran or his attorney were unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4, and the percentage ratings assignable represent the average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis or peri-articular pathology, painful motion is factor to be considered.  38 C.F.R. § 4.59.

Diagnostic Code 5243, provides that Intervertebral Disc Syndrome may be rated either under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS. 

If there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but no less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note 1 to the IVDS Rating Formula Based on Incapacitating Episodes states that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).  

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses symptoms such as pain (radiating or not), stiffness, and aching, removing any requirement that there be such symptoms for any particular rating.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003). 

The thoracolumbar and cervical spinal segments are rated separately except when there is unfavorable ankylosis of both spinal segments, i.e., the entire spine, which is rated as a single disability.  Note 6 to the General Rating Formula. 

The General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding.  

Note 2 to the General Rating Formula sets forth maximum ranges of motion of the spinal segments, which under Note 4 are measured to the nearest five (5) degrees, although a lesser degree of motion may be considered normal under the circumstances set forth in Note 3. 

Note 2 to the General Rating Formula provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The sum of these is the combined range of motion, which for the thoracolumbar spine is 240 degrees.  See also 38 C.F.R. § 4.71a, Plate V.  

Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 5 of the General Rating Formula. 

A 10 percent rating is warranted when forward flexion of the thoracolumar spine is greater than 60 degrees but not greater than 85 degrees or the combined range of motion of the thoracolumar spine is greater than 120 degrees but not greater than 235 degrees (the maximum combined range of motion being 240 degrees), or if there is either (1) muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, (2) vertebral body fracture with loss of 50 percent or more of body height.

A 20 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees (the maximum combined range of motion being 240 degrees); or if there is either (1) muscle spasm or (2) guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for limited thoracolumbar motion when forward flexion is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  This is the highest schedular rating unless there is unfavorable ankylosis of the entire spine, in which case a 100 percent rating is assigned.  However, Note 1 to the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurological abnormalities, including bowel and bladder impairment, would be rated separately under the appropriate Diagnostic Code. 

Under 38 C.F.R. § 4.20, in rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115"). 

Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  With loss of reflexes, muscle atrophy, sensory disturbance, and constant pain that at times is excruciating, it is at most severe.  Peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a.  

'Sciatic' refers to the sciatic nerve; sciatica is used to refer to 'a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by prolapse of the intervertebral disk' the term is also used to refer to pain anywhere along the course of the sciatic nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).  

Sciatic neurological manifestations are rated under Diagnostic Code 8520 as paralysis of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 40 percent when moderately severe.  When severe with marked muscular atrophy, 60 percent is warranted and 80 percent is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia). 

Note that the maximum for complete neuropathy of lower extremity peripheral nerves other than the sciatic nerve (Diagnostic Codes 8520 through 8530) is no more than 40 percent and only when there is motor impairment.  

When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A rating in excess of 10 percent for lumbar DDD at L4-L5, and minimal hypertrophic changes of the thoracic spine, prior to November 3, 2008

Service connection for lumbar DDD at L4-L5, and minimal hypertrophic changes of the thoracic spine was granted by an unappealed August 1983 rating decision and was assigned an initial 10 percent rating.  After filing a claim for increase on May 25, 2005, and after a VA rating examination of October 2005, the rating action which is appealed continued that rating and it remained in effect until, following the VA rating examination of November 3, 2008, a January 2009 rating decision increased the disability evaluation to 20 percent, effective as of the date of that VA examination.  

The evidence prior to November 3, 2008, included the report of a VA rating examination in 1983 which revealed that the Veteran's carriage, posture, and gait were normal.  Straight leg raising was to 90 degrees, bilaterally.  Lumbar flexion was to 90 degrees, extension was to 35 degrees, both right and left lateral bending were to 35 degrees, and rotation, in each direction was to 50 degrees (for a combined range of motion of 295 degrees).  His deep tendon reflexes (DTRs) were satisfactory and he had no sensory loss.  He complained of stiffness after exercising but noted that it was not incapacitating.  A chronic lumbosacral strain was noted.  Lumbosacral X-rays revealed normal vertebral alignment without evidence of fracture but there was mild narrowing at the L4-5 disc space and small hypertrophic spurs at those levels.  The radiological impression was mild degenerative disease.  The pertinent diagnosis was lumbar DDD, by history. 

Private clinical records from 1991 to 2001 reflect treatment and evaluation for heart disease, diabetes, and cervical spine disability but do not reflect treatment, evaluation or examination for lumbosacral disability.  

A July 2004 VA outpatient treatment (VAOPT) record shows that on an annual examination the Veteran had no complaints relative to his low back and no complaints of lumbar radiculopathy.  On an annual examination on July 5, 2005, his complaints included some low back pain.  He was a retired accountant.  On examination his gait was stable and neurologically he was grossly intact.  A November 2004 VAOPT noted that he had been in a motor vehicle accident (MVA) in April 2003 and had had surgery for intracranial bleeding to release pressure.  A July 5, 2005, VAOPT record shows that on an annual examination his complaints included some low back pain but it was minimal as long as he limited his activity.  On examination his back was non-tender and without scoliosis or deformity.  His muscle strength was 5/5, his gait was stable, and he was neurologically intact.  

On VA examination in October 2005 the claim file was provided to the examiner for review.  The Veteran reported that since military service he had had 2 or 3 visits to a chiropractor for complaints of occasional discomfort.  At times he awoke with his back feeling stiff.  He was not under any treatment plan for back care and did not take any pain medication.  He denied having flare-ups or incapacitating episodes.  He did not use, and was able to attend to the activities of daily living without, any assistive device.  He was able to carry out most activities.  At times his back felt mildly stiff on bending, lifting or gardening.  He denied having any bowel or bladder dysfunction.  He was retired.  

On physical examination the Veteran's gait and ambulation were normal.  His spine appeared normal on inspection.  There was no pain or tenderness on palpation of the paraspinal musculature.  There was no evidence of paralumbar muscle spasm. He did not have any pain or tenderness on palpation of the sacroiliac joint.  Straight leg raising was to 80 degrees with each leg.  DTRs were 2+ in the lower extremities. There was no quadriceps atrophy.  His great toes extended against resistance.  There were no subjective sensory deficits on monofilament testing.  Thoracolumbar flexion was to 80 degrees, extension was to 30 degrees, right and left lateral bending were also to 30 degrees, as were right and left rotation (for a combined 200 degrees).  He did not complained of pain on motion of the spine.  With repetitive flexion and extension activities for pain, weakness, and fatigability, there was no change in range of motion or pain pattern that had been described before that activity.  X-rays revealed DDD at L2-3 through L5-S1 with probable facet arthropathy at L5-S1.  The diagnosis was DDD of the lumbar spine.  

An April 2006 VAOPT reflects that the Veteran had osteoarthritis at multiple sites and complained of occasional leg pain.  On annual VAOPT examination in July 2006 he denied having any numbness or weakness but complained of minimal neck and back pain.  On examination his back was non-tender and without scoliosis or deformity.  Muscle strength was 5/5, his gait was stable, and neurologically he was grossly intact.  On VAOPT annual examination on July 31, 2007, his complaints included chronic back pain.  On examination, neurologically he had no numbness or weakness.  His back was non-tender and without scoliosis deformity.  

On VAOPT diabetic evaluation in April 2008 monofilament testing revealed normal sensation.  A May 2008 VAOPT record shows that the Veteran reported having back and hip pain for which he had been given a prescription, by a private physician.  

A May 2008 lumbosacral X-ray from a private medical facility revealed anterior spur formation throughout but normal vertebral alignment.  Disc spaces were well maintained and the sacroiliac joints were intact.  

At the May 13, 2008, videoconference the Veteran testified that for the past year he had had increasing pain when in certain postures, when standing up, and sitting down.  In the past 2 months the pain was so severe that he had started taking Tylenol for the pain.  Page 3 of the transcript of that hearing.  Last week he had seen two physicians and had been prescribed medication for pain and a muscle relaxer.  He had been advised not to do any bending or sit for longer than 10 to 15 minutes at a time.  Also, he was advised not to lift anything more than 5 to 10 pounds.  His pain was more severe in the left hip area. He had had very severe muscle cramps in his leg, thigh, and foot prior to that but did not know if it was related to his low back disorder.  He stated that during his last VA rating examination, in October 2005, he did not know that he was not supposed to have pain on motion or walking but, in fact, he had had pain on those activities.  Aalthough the pain was not excruciating, it was certainly more than he had let the examiner be aware of during the examination.  He had not been able to flex as far as he should have been able to without experiencing pain.  Page 4.  He received VA treatment for his back every six months.  He was tested by VA every three months; not specifically for his back but for his diabetes.  If he dropped something he was unable to pick it up.  If he was seated, he would probably have to use a cane to arise, in order to minimize his stress and pain.  He could not bend over to tie his shoes.  Page 5. He did not have problems going up or down stairs unless he was in pain, and he did not have stairs in his house.  When asked if the pain was generalized to the low back area, he stated that most of his pain was in the area of the left hip and sometimes he had a cramp (Charley horse) in the front of his leg or the calf.  While this had been infrequent, it was becoming more frequent and he now had these symptoms on a daily basis and had had them since the beginning of the year.  Moreover, these symptoms were progressively worsening.  Page 6.  

The Veteran clarified that the tests that he underwent every three months were tests of his blood for diabetes but had general physical examinations every six months, without specifically evaluating him for his arthritis.  Page 9.  He also clarified that during the October 2005 VA examination he had not known that he was supposed to tell the examiner when he had pain on testing and, so, he had performed the tests without complaining of pain.  Page 10.  

Analysis

The initial 10 percent rating was assigned based, primarily, on the Veteran's complaint of painful motion.  The VA examination in 1983 showed full flexion.  Over twenty years later, on VA examination in October 2005, there was only a loss of 10 degrees of full flexion.  While the Veteran has testified that he did not know that on examination in 2005 he was supposed to complain of when he felt pain during range of motion testing, the fact remains that he had a combined range of motion, adding the degrees of motion in each plane, of 200 degrees.  Neither this nor the flexion to 80 degrees at that examination warranted a 10 percent rating of more than 10 percent.  

While there are later histories reported by the Veteran of having continuously had radicular low back pain since his inservice injuries, this is not document in the voluminous clinical records on file.  In fact, repeated VAOPT evaluations as well as the October 2005 rating examination found no sensory or motor deficits consistent with radicular symptoms nor were there any recorded complaints of radicular pain.  In fact, even in July 2004 it was specifically noted that he had no complaints of lumbar radiculopathy.  Moreover, on VA rating examination in 2005 he denied having both flare-ups and incapacitating episodes.  

Similarly, while at the hearing he testified that he might need a cane to arise from a chair, the evidence shows that he had never regularly used any assistive device for ambulation.  Likewise, at the hearing he testified that he had no problems going up or down stairs, unless he was in pain.  

The evidence is also negative prior to November 3, 2008, for any muscle spasm, guarding, abnormality of gait or spinal contour or fatigability.  Similarly, even if he had painful motion on the 2005 VA rating examination, as he testified, the resulting impairment is not shown to have been significant since even after repetitive testing of motion there was no change in his range of motion.  At the time of that examination he reported being able to carry out most activities, having only mild stiffness on bending and lifting.  He also had no incapacitating episodes lasting at least one week and no clinical signs of active thoracolumbar DDD in light of the absence of impaired reflexes or any motor or sensory abnormalities.  

Accordingly, prior to November 3, 2008, an evaluation in excess of 10 percent was not warranted for the service-connected thoracolumbar disability.  

A rating in excess of 20 percent for lumbar DDD at L4-L5, and minimal hypertrophic changes of the thoracic spine from November 3, 2008, to April 13, 2011

On VA examination on November 3, 2008, the Veteran's claim file and medical records, as well as the June 2008 Board remand were reviewed.  It was reported that since the Veteran's initial inservice back injury in 1983 his low back disorder had progressively worsened and for which he took Tylenol with little response.  If he did less activity his back pain would eventually recede.  He had a history of decreased motion, stiffness, and pain but pain was located more in the left hip, than in the spine itself.  When bending over he had moderate pain in the lower spine.  His low back pain was moderate and would last for hours, and occurred 1 to 6 days each week.  There was radiation of the pain, which was more of an ache, and he could additionally have thigh pain.  He had weekly flare-ups of moderate severity which could last for hours.  Precipitating factors included the weather and alleviating factors were decreased activity, taking a hot shower, and taking Tylenol.  The Veteran's impression of the extent of additional limitation of motion or other functional impairment during flare-ups was that he had to engage in much less activity.  With respect to incapacitating episodes the Veteran had presented on May 8, 2008, to the Cayuga Medical Center with severe pain of the back and left hip, for which he was laid up for 2 days and took narcotic pain medication.  He did not use an assistive device or aid.  He was able to walk 1 to 3 miles.  He had cramping at night.  

On physical examination the Veteran's posture and head position were normal and his spine was symmetric in appearance.  His gait was normal.  There was flattening of the lumbar spinal curvature but no thoracolumbar spine ankylosis.  He had no muscle spasm, atrophy, guarding, tenderness or weakness but had painful motion.  Strength on active movement against full resistance was 5/5 on extension of the knees, plantar flexion of the ankles, and extension of both great toes.  His muscle tone was normal and there was neither atrophy of the lower extremities nor any abnormal sensory findings.  Knee and ankle jerks were 2+, bilaterally.  Thoracolumbar flexion was to 55 degrees, extension was to 10 degrees, left lateral flexion was to 25 degrees, right lateral flexion was to 15 degrees, and rotation to the right and to the left was to 25 degrees (for a total of 155 degrees of motion).  There was objective evidence of pain on active range of motion or objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  The reduced range of motion did not represent the normal range of motion for the Veteran due to factors not related to the service-connected disability being examined.  

It was noted that X-rays taken at the Cayuga Medical Center in May 2008 had revealed prominent anterior bony spur formation at multiple levels and that earlier X-rays in 2005 had found lumber DDD at L2-3 through L5-S1 with probable facet arthropathy at L5-S1.  It was further noted that there were no incapacitating episodes due to intervertebral disc syndrome (IVDS).  The Veteran had retired from being an accountant in April 2003, having been unable to work following a postservice motor vehicle accident which had caused a sub-dural hematoma.  The diagnosis was lumbar DDD.  As to the effects of the lumbar spine disability on his usual daily activities, there was no effect as to shopping, feeding, bathing, toileting, or grooming; a moderate effect as to his ability to perform chores and to travel; and a severe effect with respect to recreation.  

VAOPT records show that on November 6, 2008, it was reported that the Veteran's back pain was stable.  A July 2009 VAOPT record shows that he complained of, in part, low back pain.  He reported having pain and cramping in his legs and feet nearly all the time.  He also got numbness and tingling as well as weakness in his legs on occasion.  On examination he had tenderness to palpation over the lumbar spine.  VAOPT lumbosacral X-rays in August 2009 revealed moderate generalized lumbar spondylosis, most pronounced with anterior bridging at L2-3-4 without evidence of compression fracture deformity, spondylolisthesis, DDD or sacroiliitis.  

An August 2009 statement signed by a VA physician and a nurse reflects that the Veteran had back pain that radiated to his hips, legs, and feet.  The symptoms were getting worse.  

A September 2009 VAOPT record reflects that the Veteran again complained of some discomfort and cramping in his legs.  On examination his sensations were intact to monofilament testing.  There was no tenderness of his back.  Lumbosacral X-rays revealed moderate generalized lumbar spondylosis, most pronounce with anterior bridging at L2-3-4 but there was no evidence of compression fracture deformity, spondylolisthesis, DDD or sacroiliitis.  There was prominent mid and lower thoracic osteophyte bridging and no evidence of compression fracture deformity, spondylolisthesis, DDD.  

On VA examination in September 2009, to evaluate the Veteran's claimed left hip disorder, the claim file was reviewed.  He reported a history of low back pain which radiated into his left hip, and also into both hips and at times to his right thigh.  He could stand for only 10 to 15 minutes.  He could walk 3 to 4 miles.  He did not require any assistive device or aids.  His gait was normal.  The examiner concluded that the Veteran's back pain did not cause a hip condition.  

A June 2010 statement signed by a VA physician and a nurse addressed symptoms and disability stemming from his claimed disability of the cervical spine.  

On VA neurology examination on November 23, 2010, to evaluate the Veteran's claim for service connection for radiculopathy of his upper and lower extremities, it was reported that the onset of this had been in 1998 and had been chronic and gradual.  Reportedly, the Veteran had complained of cramping, aching, and shooting pains in his lower extremities since he had fallen from a ladder during military service.  He stated that the aching was now almost constant.  He had no history of problems with his balance or coordination, no mobility problems, and no current symptoms.  

On physical examination the Veteran's knee and ankle jerks were 2+, in both lower extremities, and plantar (Babinski's) was normal, bilaterally.  With respect to his sciatic nerve in the lower extremities, his sensation to vibration, pain, pinprick, position sense, and light touch were normal, and he had no dyesthesias.  As to motor strength, he had full active movement against full resistance, measuring 5, on extension and flexion of both hips and knees, as well as bilateral ankle dorsiflexion and ankle plantar flexion and extension of both great toes.  He had normal muscle tone and there was no muscle atrophy, gait abnormality, imbalance, tremor or fasciculations.  No lower extremity joint was affected by a nerve disorder.  He had no history of urinary incontinence, urgency, frequency or nocturia and no history of fecal incontinence, obstipation, leg or foot weakness, falls or unsteadiness.  He had a history of paresthesias.  He had a history of decreased motion and stiffness but no fatigue, weakness or spasm.  

It was noted that X-rays in August 2009 had found no evidence of fracture or dislocation, and spinal alignment was normal.  There were early degenerative changes with slight disc space narrowing at T6 thru T12, and moderate generalized osteophytosis throughout the thoracic spine.  There was moderate, generalized lumbar spondylosis, most pronounced with anterior bridging at L2-L3-L4 and no evidence of compression fracture deformity, spondylolisthesis, DDD or sacroiliitis. 

The pertinent diagnosis was spondylosis and stenosis of the lumbar spine with radiculopathy in the lower extremities.  It was opined that it was as likely as not that the neuropathy in the lower extremities was related to the fall during military service.  It was again noted that the Veteran reported having had near constant pain in his legs since the inservice fall.  

Analysis

The November 3, 2008, VA rating examination found that the Veteran's flexion was limited to only 55 degrees.  This warranted no more than the 20 percent rating which was assigned as of the date of the VA examination.  While the Veteran complained of flare-ups at that examination, there is no evidence of incapacitating episodes, least of all any such episodes lasting at least 4 weeks which would warrant the next higher rating of 40 percent based on IVDS.  Similarly, that rating examination also found no impairment of the Veteran's reflexes or his motor or sensory status which would indicate the presence of active IVDS, radicular, symptoms.  

While the November 2010 VA neurology examination noted that Veteran's complaint of radicular pain in his lower extremities, and yielded a diagnosis of lower extremity neuropathy, that examination also found no impairment of the Veteran's reflexes or his motor or sensory status which would indicate the presence of active IVDS, radicular, symptoms.  There was also no evidence of abnormality of the Veteran's gait, muscle spasm, guarding or abnormal spinal contour.  Moreover, much of the Veteran's complaints of pain focus on his left hip but, as noted, service-connected has been denied for a left hip disorder and, to this extent, symptoms of disability of the nonservice-connected left hip disorder may not be considered in evaluating the service-connected thoracolumar spine disability.  See generally 38 C.F.R. § 4.14.  

Accordingly, from November 3, 2008, to April 13, 2011, an evaluation in excess of 20 percent was not warranted for the service-connected thoracolumbar disability.  

A rating in excess of 40 percent for lumbar DDD at L4-L5, and minimal hypertrophic changes of the thoracic spine, since April 14, 2011

On VA examination on April 14, 2011, the Veteran's claim file and medical records were reviewed.  The Veteran reported that since his inservice injury, over the years the pain in his low back had increased.  He avoided doing any lifting or carrying.  Driving long distances cause a flare-up of low back pain, although the low back pain was not constant.  For treatment he applied heat to his low back.  He had no history of urinary incontinence, urgency, frequency or nocturia and no history of fecal incontinence, obstipation, leg or foot weakness, numbness, paresthesias, falls or unsteadiness.  He had a history of pain, decreased motion and stiffness but no weakness or spasm.  The pain was aching in nature but was sometimes a shooting pain.  The severity of the pain was moderate and could last for hours, occurring weekly to monthly.  There was radiation of the pain, around the hips, bilaterally, and the anterior portion of the thighs.  He did not use any device or aid, and could walk more than 1/4 of a mile but less than 1 mile.  

On physical examination the Veteran's posture and head position were normal and his spine was symmetric in appearance.  His gait was normal.  There was no gibbus, kyphosis, lumbar lordosis, listing, or scoliosis of the spine but there was lumbar flattening.  There was no thoracolumbar ankylosis.  He had no spasm, atrophy, guarding, pain on motion, tenderness or weakness.  Thoracolumbar flexion was to 30 degrees, extension was to 10 degrees, left lateral flexion was to 10 degrees and it was to 15 degrees to the right, and right and left rotation were to 30 degrees (for a total of 125 degrees).  There was objective evidence of pain after repetitive motion but there were no additional limitations after 3 repetitions of motion.  His reduced motion was due to his fear of feeling pain.  The reduced range of motion did not represent the normal range of motion for this Veteran due to factors not related to the service-connected disability being examined.  Lasegue's sign was positive, bilaterally.  

X-ray revealed anterior osteophytosis from L1 through L5 with preservation of disc spaces, which could be related to "DISH," syndesmophytes or unusually appearing osteophytes with increased calcification.  Thoracic spine X-rays revealed no evidence of fracture or dislocation and alignment was normal.  There were early degenerative changes with slight disc space (IVDS) narrowing at T6 thru T12, and moderate generalized osteophytosis throughout the thoracic spine.  The diagnosis was degenerative changes of the thoracolumbar spine.  The effect of the thoracolumbar spine disorder as to his usual occupation and resulting work problems was that he was "unemployed."  With respect to his usual daily activities, the effect of the low back disorder was that he had a difficult time tying his shoes.  

Analysis

The April 14, 2011, VA rating examination found that the Veteran's flexion was limited to only 30 degrees.  This warranted a rating of no more than 40 percent which was assigned as of the date of that examination.  While he did have painful motion on testing of thoracolumbar range of motion, it was specifically noted that he had no additional limitations after three repetitions of motion.  Moreover, his combined range of motion was 125 degrees and there was no evidence of ankylosis, favorable or unfavorable, of the thoracolumar spine, much less the entire spine.  

Even with pain on motion, the examiner noted that as to impairment of his usual daily activities, he only had difficulty tying his shoes.  There was no evidence of any incapacitating episodes of IVDS and, similarly, no impairment of the Veteran's reflexes or his motor or sensory status which would indicate the presence of active IVDS, radicular, symptoms.  There was also no evidence of abnormality of the Veteran's gait, muscle spasm, guarding or abnormal spinal contour.  

A comment made by the April 14, 2011, VA examiner could be interpreted to suggest that the Veteran's service-connected thoracolumbar spine disorder has caused him to be unemployed.  However, the record is otherwise clear that the Veteran ceased employment due to severe residuals of a head injury after military service and not due to any service-connected disability, including the service connection thoracolumbar spinal disability, or combination of service-connected disorders.  

Accordingly, since April 14, 2011, an evaluation in excess of 40 percent was not warranted for the service-connected thoracolumbar disability.  

Extraschedular

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.

Because under 38 U.S.C.A. § 1155 the basis of disability ratings is the "reduction in earning capacity," any compensable rating encompasses employment interference.  In this case, the service-connected disability is orthopedic in nature.  Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each time period at issue is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including  the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  Given the broad spectrum of signs, symptoms and other potentially relevant clinical findings and subjective complaints, the Board finds that the schedular rating criteria are adequate to compensate the Veteran in this case.  In this regard, the Board observes that the Veteran has never had any spinal surgery and, as noted, he retired from his employment following and due to residuals of a postservice MVA.  He has not undergone frequent hospitalizations and even if some of the Veteran's pain may be due to service-connected radiculopathy of the right lower extremity, the spinal disorder by itself, has not caused marked interference with his employment, i.e., beyond that contemplated by his assigned rating, or otherwise rendered impractical the application of the regular schedular standards.  Admittedly, his overall functional impairment due to his service-connected lumbar DDD would hamper his performance in some respects, but certainly not to the level that would require extra-schedular consideration since those provisions are reserved for very special cases of impairment that simply is not shown here.  Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


An effective date prior to November 3, 2008, for a 20 percent rating for lumbar DDD at L4-5 and minimal hypertrophic changes of the thoracic spine

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year of such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In other words, the effective date of an increased rating is the date of ascertainable increase or date of receipt of claim, whichever is later under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1).  If, however, the ascertainable increase precedes receipt of the claim, then the effective date is the date of ascertainable increase if the claim is received within one year thereof under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 U.S.C.A. § 5110(b)(2) (West 1991) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim and are not applicable when a claim is filed and the increase in disability is subsequently ascertainable (as in Harper when the claim was filed first and increase was ascertained during subsequent VA hospitalization or by a VA examination after the claim is filed).  

Analysis

The proper analysis is determining the earliest date that an increased rating was 'ascertainable' within the meaning of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a date within one year before receipt of the claim for such increase, the effective date should be the date of ascertainable increase.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  

Here, as discussed above, a 20 percent rating for the service-connected thoracolumbar spine disability was not factually warranted until it was shown, on a facts found basis, that the criteria for that disability evaluation were first met at the time of the VA examination on November 3, 2008.  This was more than one year after the Veteran filed his claim for an increased rating, on May 25, 2005.  

Since entitlement to a 20 percent rating is not shown within one year prior to filing the May 2005 claim nor within one year thereafter, the proper effective date is the date of the November 3, 2008, VA rating examination which established, for the first time, that the Veteran met the schedular rating criteria for a 20 percent disability rating.  

Also, there was no pending formal or informal claim for an increase rating prior to May 25, 2005; that is, a claim that had not been finally adjudicated in the interim between the RO's rating decision in August 1983 which assigned the initial 10 percent disability rating, and the date of receipt of the current claim, on May 25, 2005.  38 C.F.R. §§ 3.155, 3.160(c). 

Accordingly, a basis for an effective date prior to November 3, 2008, for a 20 percent disability rating for the service-connected thoracolumar spine disability is not warranted.  

This being the case, the claims must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  







ORDER

A rating in excess of 10 percent for lumbar DD at L4-L5, and minimal hypertrophic changes of the thoracic spine, prior to November 3, 2008, is denied.  

A rating in excess of 20 percent for lumbar DDD at L4-L5, and minimal hypertrophic changes of the thoracic spine, from November 3, 2008, to April 13, 2011, is denied.  

A rating in excess of 40 percent for lumbar DDD at L4-L5, and minimal hypertrophic changes of the thoracic spine, since April 14, 2011, is denied. 

An effective date prior to November 3, 2008, for a 20 percent rating for lumbar DDD at L4-5, and minimal hypertrophic changes of the thoracic spine is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


